313 S.W.3d 731 (2010)
Sean T. WRIGHT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70939.
Missouri Court of Appeals, Western District.
June 22, 2010.
Rosemary E. Percival, for Appellant.
James B. Farnsworth, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.
Prior report: 245 S.W.3d 930.

ORDER
PER CURIAM:
Sean Wright appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions for first-degree statutory sodomy and second-degree statutory sodomy and consecutive sentences of life and seven years imprisonment, respectively. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).